J-A25022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LARRY F. SHAW                              :
                                               :
                       Appellant               :       No. 267 WDA 2021

          Appeal from the Judgment of Sentence Entered July 6, 2020
               In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0000287-2020


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                            FILED: DECEMBER 29, 2021

        Appellant, Larry F. Shaw, appeals from the judgment of sentence

entered in the Fayette County Court of Common Pleas, following his jury trial

convictions for receiving stolen property, persons not to possess firearms,

flight to avoid apprehension, firearms not to be carried without a license, false

reports to law enforcement, resisting arrest, and disorderly conduct.1           We

affirm.

        The trial court opinion set forth the relevant facts of this case as follows:

           On December 2, 2019, the Pennsylvania State Police
           received information that [Appellant] was seen in the area
           of Evans Avenue and Connellsville Street in the City of
           Uniontown. [Appellant] had an outstanding arrest warrant
           on that date. Three Troopers went to the general area in an
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3925, 6105, 5126, 6106, 4906, 5104, and 5503.
J-A25022-21


          attempt to locate him. Trooper Wright had contacted an
          individual who he believed was … Appellant. However, when
          asked his identity, … Appellant gave the name John Smith.
          After Trooper DeGusipe arrived on the scene, he sent out a
          search for the name John Smith, the search came back with
          no record found. Trooper Carcella was the last trooper to
          arrive at the location where … Appellant had been stopped[.]
          Trooper Carcella had viewed … Appellant’s driver’s license
          photo and positively identified … Appellant. [A]ppellant
          immediately fled on foot with the Troopers in pursuit. After
          being pursued through several yards, Trooper [DeGusipe]
          observed … Appellant toss an item that he thought might be
          a gun. After … Appellant was apprehended, Trooper Carcella
          conducted a search and located a tan and silver pistol in the
          area of … Appellant. Prior to the pursuit, it had been
          drizzling rain.    When the firearm was located, it was
          observed to be dry. The firearm was subsequently collected
          as evidence and found to be loaded. After verbally receiving
          his Miranda[2] warning, … Appellant admitted that the gun
          was his. The Greensburg Lab determined the gun was
          operational. Using the serial number on the firearm, the
          registered owner was located. At trial, the registered owner
          testified that the gun had been stolen during a burglary of
          his residence in October 2019. The parties stipulated that
          … Appellant is a person not to possess a firearm.

          … Appellant testified that he never told the Trooper that the
          weapon was his and he denied possessing the weapon.
          Testimony was presented that … Appellant had a prior
          [crimen] falsi charge of Robbery.

(Trial Court Opinion, filed April 7, 2021, at unnumbered p. 2) (internal record

citations omitted).

        Procedurally, on July 6, 2020, a jury convicted Appellant of the above-

mentioned crimes. The court sentenced Appellant that day to 6 to 12 years’

imprisonment for the persons not to possess conviction and imposed no


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                           -2-
J-A25022-21


further penalty for the remaining crimes.

       On July 13, 2020, Appellant filed a pro se request for counsel to

withdraw, alleging trial counsel’s ineffectiveness. Because Appellant still had

counsel of record, the court forwarded the motion to counsel consistent with

Pa.R.Crim.P. 576(A)(4).3 Appellant also submitted pro se letters to the Clerk

of Courts on August 3, 2020, and February 1, 2021. In the August 3rd letter,

Appellant expressly stated: “I want to file an appeal for the gun case they

gave me 6-12 years for.” (Pro Se Letter, 8/3/20, at 1). Appellant indicated

that he had no access to computers because he was in quarantine for fourteen

(14) days and asked how he could appeal. Appellant acknowledged that the

appeal period was expiring soon.

       The Clerk of Courts forwarded the letter to counsel per Rule 576(A)(4).

The Clerk of Courts also responded on August 7, 2020, explaining to Appellant

that he had to prepare a notice of appeal and the filing fees associated with

doing so, unless Appellant applied for and was granted in forma pauperis

(“IFP”) status. The letter further told Appellant that all pro se filings would be


____________________________________________


3 See Pa.R.Crim.P. 576(A)(4) (stating: “In any case in which a defendant is
represented by an attorney, if the defendant submits for filing a written
motion, notice, or document that has not been signed by the defendant’s
attorney, the clerk of courts shall accept it for filing, time stamp it with the
date of receipt and make a docket entry reflecting the date of receipt, and
place the document in the criminal case file. A copy of the time stamped
document shall be forwarded to the defendant’s attorney and the attorney for
the Commonwealth within 10 days of receipt”).



                                           -3-
J-A25022-21


forwarded to counsel in accordance with Rule 576(A)(4), but that if Appellant

filed a notice of appeal, Rule 576(A)(4) would not apply, and the court would

docket the pro se notice of appeal.4

       In the February 1st pro se letter, Appellant asked when the deadline was

for filing a notice of appeal or to file a collateral relief petition. The Clerk of

Courts responded the next day, stating it could not provide legal advice and

directing Appellant to consult with his attorney or conduct research in the law

library.

       On February 25, 2021, counsel filed a “Notice of Appeal to the Superior

Court, Nunc Pro Tunc” and IFP petition on Appellant’s behalf. On March 8,

2021, the court ordered Appellant to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b). Appellant filed a counseled

Rule 1925(b) statement on March 24, 2021.

       On March 25, 2021, this Court issued a rule to show cause why the

appeal should not be quashed as untimely. Counsel filed a response on May

4, 2021, stating:

           Following [Appellant’s] sentencing in the criminal trial
           below, we were unable to reach him due to COVID-19
           restrictions and thus unable to obtain his signature in order
           to properly proceed on an appeal. Once I was able to reach
           [Appellant], I decided to sign off on the appeal documents
           without his signature because he had been sent to the State
____________________________________________


4 While hybrid representation is generally prohibited, the right to appeal is
protected by our Constitution, therefore, courts must docket a pro se notice
of appeal even if the appellant is represented by counsel. Commonwealth
v. H. Williams, 151 A.3d 621, 623 (Pa.Super. 2016).

                                           -4-
J-A25022-21


         Correctional Institute in Fayette County. As soon as possible
         thereafter, I filed the within appeal.

(Response to Rule to Show Cause, filed 5/4/21, at 1). On May 14, 2021, this

Court discharged the rule to show cause and referred the issue to the merits

panel.

      Appellant raises two issues for our review:

         Did the Commonwealth fail to present sufficient evidence to
         prove beyond a reasonable doubt that Appellant actually or
         constructively possessed a firearm?

         Did the Commonwealth fail to present sufficient evidence to
         prove beyond a reasonable doubt that Appellant received,
         retained, or disposed of movable property of another?

(Appellant’s Brief at 7).

      Preliminarily, we must address the timeliness of Appellant’s appeal. The

timeliness of an appeal is a jurisdictional requisite.    Commonwealth v.

Patterson, 940 A.2d 493 (Pa.Super. 2007), appeal denied, 599 Pa. 691, 960

A.2d 838 (2008). A defendant has 30 days to file an appeal in this Court after

entry of the order from which the appeal is taken. Pa.R.A.P. 903(a). Time

limitations for taking appeals are strictly construed and cannot be extended

as a matter of grace.       Commonwealth v. Valentine, 928 A.2d 346

(Pa.Super. 2007).      Extension of the filing period is permitted only in

extraordinary circumstances, such as fraud or a breakdown in the court’s

operation. Commonwealth v. Braykovich, 664 A.2d 133 (Pa.Super. 1995),

appeal denied, 544 Pa. 622, 675 A.2d 1242 (1996).

      Nevertheless, “[f]ailure of an appellant to take any step other than the

                                     -5-
J-A25022-21


timely filing of a notice of appeal does not affect the validity of the appeal, but

it is subject to such action as the appellate court deems appropriate, which

may include, but is not limited to, remand of the matter to the lower court so

that the omitted procedural step may be taken.” Pa.R.A.P. 902. See also

Pa.R.A.P. 905(b) (requiring Clerk of Courts to “immediately transmit to the

prothonotary of the appellate court named in the notice of appeal a copy of

the notice of appeal”); Commonwealth v. C. Williams, 630 Pa. 169, 179,

106 A.3d 583, 588-89 (2014) (holding Clerk of Courts is “obligated to accept

and process notices of appeal upon receipt in accordance with the Rules of

Appellate Procedure, notwithstanding any perceived defects therein”).

      Instantly, the court sentenced Appellant on July 6, 2020. On August 3,

2020, within the 30-day appeal period, Appellant submitted a pro se letter

expressly stating that he wanted to appeal his sentence of 6 to 12 years’

imprisonment in the “gun case.” Although Appellant’s pro se letter was not in

the proper form (see Pa.R.A.P. 904), the defects in form did not affect the

validity of the appeal.   See Pa.R.A.P. 902.     See also Commonwealth v.

Alaouie, 837 A.2d 1190, 1192 (Pa.Super. 2003) (holding prothonotary had

no authority to reject appellant’s timely but defective notice of appeal).

Additionally, the fact that Appellant was still represented by counsel when he

submitted the pro se appeal letter did not prohibit the Clerk of Courts from

docketing it.   See H. Williams, supra.         Under these circumstances, we

decline to quash the appeal and consider Appellant’s August 3, 2020 pro se


                                       -6-
J-A25022-21


letter expressing his intent to appeal a timely notice of appeal. Therefore, we

need not consider whether the reasons proffered by counsel for the delay in

filing the counseled notice of appeal constitute sufficient grounds for nunc pro

tunc relief.

      Turning to the merits of this case, our standard and scope of review are

as follows:

         When examining a challenge to the sufficiency of the
         evidence:

               The standard we apply…is whether viewing all the
               evidence admitted at trial in the light most favorable
               to the verdict winner, there is sufficient evidence to
               enable the fact-finder to find every element of the
               crime beyond a reasonable doubt. In applying the
               above test, we may not weigh the evidence and
               substitute our judgment for the fact-finder.         In
               addition, we note that the facts and circumstances
               established by the Commonwealth need not preclude
               every possibility of innocence. Any doubts regarding
               a defendant’s guilt may be resolved by the fact-finder
               unless the evidence is so weak and inconclusive that
               as a matter of law no probability of fact may be drawn
               from     the    combined     circumstances.         The
               Commonwealth may sustain its burden of proving
               every element of the crime beyond a reasonable doubt
               by means of wholly circumstantial evidence.
               Moreover, in applying the above test, the entire record
               must be evaluated and all evidence actually received
               must be considered. Finally, the trier of fact while
               passing upon the credibility of witnesses and the
               weight of the evidence produced, is free to believe all,
               part or none of the evidence.

         This standard is equally applicable in cases where the
         evidence is circumstantial, rather than direct, provided that
         the combination of evidence links the accused to the crime
         beyond a reasonable doubt.


                                        -7-
J-A25022-21


Commonwealth v. Orr, 38 A.3d 868, 872-73 (Pa.Super. 2011) (en banc),

appeal denied, 617 Pa. 637, 54 A.3d 348 (2012) (internal citations, quotation

marks, and emphasis omitted).

      In his first issue, Appellant argues that the Commonwealth failed to

prove his possession of a firearm. Appellant asserts that Trooper Carcella

admitted that he did not see Appellant with a gun. Appellant highlights that

the Commonwealth did not introduce any evidence of Appellant’s DNA or

fingerprints on the gun. Appellant insists that Trooper Wright also admitted

that he did not observe Appellant with a firearm. Appellant emphasizes that

Trooper Wright testified that he did not lose sight of Appellant during the foot

pursuit. Appellant reasons, “[w]here an eyewitness observes an entire event

subject of a criminal investigation yet does not observe an essential act (here,

that Appellant supposedly threw a firearm), it logically follows that the act

never took place. Therefore, logic dictates that Appellant never possessed the

firearm subject of this investigation.”   (Appellant’s Brief at 15).   Appellant

further points out that Trooper DeGusipe testified that he observed Appellant

reach into his waistband and discard an object that the trooper believed was

a gun.   In light of Trooper Wright’s testimony that he never lost sight of

Appellant, however, Appellant posits that Trooper Wright’s testimony should




                                     -8-
J-A25022-21


have carried greater weight than Trooper DeGusipe’s testimony. 5 Appellant

concludes the evidence was insufficient to sustain his conviction for persons

not to possess a firearm, and this Court must reverse his conviction and vacate

his judgment of sentence. We disagree.

       The Uniform Firearms Act provides, in relevant part, as follows:

          § 6105. Persons not to possess, use, manufacture,
          control, sell or transfer firearms

          (a) Offense defined.—

            (1) A person who has been convicted of an offense
          enumerated in subsection (b), within or without this
          Commonwealth, regardless of the length of sentence or
          whose conduct meets the criteria in subsection (c) shall not
          possess, use, control, sell, transfer or manufacture or obtain
          a license to possess, use, control, sell, transfer or
          manufacture a firearm in this Commonwealth.

18 Pa.C.S.A. § 6105(a)(1).

       Instantly, the trial court evaluated Appellant’s first issue as follows:

          One Trooper testified that he observed … Appellant toss
          what he thought was a gun. Another Trooper located the
          firearm in the area where the object was thrown. While it
          was drizzling rain that evening, the Trooper testified that
          when he first observed the firearm, it was dry. The gun was
          later determined to be operational and loaded with nine
          bullets. While the evidence is circumstantial, as the trier of
          fact, the jury can believe all, part or none of the testimony
          of a witness. In this case, the jury believed the Trooper and
          determined that … Appellant possessed the weapon. The
          parties stipulated to the fact that … Appellant was a person
____________________________________________


5 To the extent that Appellant’s issue might implicate the weight of the
evidence, that challenge is waived where Appellant did not preserve that issue.
See Pa.R.Crim.P. 607(A) (requiring appellant to raise challenge to weight of
evidence in motion for new trial).

                                           -9-
J-A25022-21


           not to possess. …

(Trial Court Opinion at unnumbered pp. 3-4) (internal record citations

omitted).    Additionally, the jury was free to accept the testimony that

Appellant admitted the gun was his (see N.T. Trial, 7/6/20, at 40), and to

reject Appellant’s testimony denying possession of the gun (see id. at 49).

See Orr, supra. Viewed in the light most favorable to the Commonwealth as

verdict-winner, the evidence was sufficient to sustain Appellant’s conviction

under Section 6105.     See id. See also 18 Pa.C.S.A. § 6105. Therefore,

Appellant’s first issue merits no relief.

      In his second issue, Appellant argues the Commonwealth presented

insufficient evidence of his “guilty knowledge” to sustain his conviction for

receiving stolen property. Appellant asserts that possession of stolen property

is not by itself sufficient to establish the requisite guilty knowledge. Appellant

contends that the Commonwealth presented only the testimony of Jerome

Gianopolus, the registered owner of the allegedly stolen firearm. Appellant

insists, however, that the Commonwealth failed to present any evidence,

whether direct or circumstantial, that Appellant knew or should have known

that the firearm was stolen. Appellant concludes the evidence was insufficient

to sustain his conviction for receiving stolen property, and this Court must

reverse his conviction and vacate the judgment of sentence. We disagree.

      The Crimes Code defines the offense of receiving stolen property as

follows:


                                      - 10 -
J-A25022-21


         § 3925. Receiving stolen property

         (a) Offense defined.—A person is guilty of theft if he
         intentionally receives, retains, or disposes of movable
         property of another knowing that it has been stolen, or
         believing that it has probably been stolen, unless the
         property is received, retained, or disposed with the intent to
         restore it to the owner.

18 Pa.C.S.A. § 3925(a). “[T]o establish the mens rea element of the crime of

receiving stolen property, the Commonwealth must prove that the accused

possessed property with “guilty knowledge,” i.e., knowing that it has been

stolen, or believing that it has probably been stolen.” Commonwealth v.

Newton, 994 A.2d 1127, 1132-33 (Pa.Super. 2010). “A person ‘knows’ that

goods are stolen if he is ‘aware’ of that fact.” Id. at 1132. Regarding the

latter part of the test, “it is clear that [the statute] is designed to criminalize

situations where the defendant does not know for certain that the goods are

stolen, but nevertheless has: (1) considered the possibility that the goods are

stolen and (2) concluded that the answer is at the very least, ‘probably.’” Id.

      The Commonwealth may establish a defendant’s “guilty knowledge” by

wholly circumstantial evidence. Id. “Often, intent cannot be proven directly

but must be inferred from examination of the facts and circumstances of the

case.” Id. In evaluating “guilty knowledge,” this Court has explained:

         A permissible inference of guilty knowledge may be drawn
         from the unexplained possession of recently stolen goods
         without infringing upon an accused’s right of due process or
         his right against self-incrimination, as well as other
         circumstances, such as the accused’s conduct at the
         time of arrest. Nonetheless, the mere possession of stolen
         property is insufficient to prove guilty knowledge, and the

                                      - 11 -
J-A25022-21


         Commonwealth must introduce other evidence, which can
         be either circumstantial or direct, that demonstrates that
         the defendant knew or had reason to believe that the
         property was stolen. This additional evidence can include
         the nature of the goods, the quantity of the goods involved,
         the lapse of time between possession and theft, and the
         ease with which the goods can be assimilated into trade
         channels. Further, whether the property has alterations
         indicative of being stolen can be used to establish guilty
         knowledge.      Finally, even if the accused offers an
         explanation for his possession of stolen property, the trier
         of fact may consider the possession as unexplained if it
         deems the explanation unsatisfactory.

Commonwealth v. Parker, 847 A.2d 745, 751 (Pa.Super. 2004) (emphasis

added) (quoting Commonwealth v. Foreman, 797 A.2d 1005, 1012-13

(Pa.Super. 2002)) (internal citations omitted).            “Any or all of the above

circumstances, and others not enumerated, taken sometimes alone and

sometimes in relation to each other, may give rise to the final necessary

inference that the [defendant] knew that the property possessed was stolen

property.”    Commonwealth v. Campbell, 334 A.2d 735, 738 (Pa.Super.

1975).   See, e.g., Commonwealth v. Gomez, 224 A.3d 1095, 1100

(Pa.Super. 2019), appeal denied, ___ Pa. ___, 236 A.3d 1053 (2020) (holding

Commonwealth presented sufficient evidence of appellant’s guilty knowledge

for receiving stolen property conviction where appellant refused to comply

with officers’ repeated requests for cooperation during routine traffic stop,

based on appellant’s status as previously convicted felon he could not lawfully

purchase or possess firearm, and expert testimony established that it is very

common       for   drug   dealers   to   obtain   stolen    firearms   illicitly;   these


                                         - 12 -
J-A25022-21


circumstances are sufficient to enable fact-finder to infer that defendant

believed firearms were probably stolen).

         Significantly, when the Commonwealth “establishes the recency of the

theft,    we   have   upheld   convictions    for   receiving   stolen   property.”

Commonwealth v. Robinson, 128 A.3d 261, 268 (Pa.Super. 2015) (en

banc).     “Whether possession is recent, and how recent it is, are normally

questions of fact for the trier of fact.” Commonwealth v. Hogan, 468 A.2d

493, 497-98 (Pa.Super. 1983) (en banc) (explaining that whether appellant’s

possession of automobile 28 days after automobile was stolen constitutes

“recent” for purposes of guilty knowledge inference is question for fact-finder;

“We cannot say as a matter of law a period of four weeks was so great as to

render impermissible the inference of guilty knowledge…”).               Compare

Commonwealth v. Stover, 436 A.2d 232, 233-34 (Pa.Super. 1981) (holding

possession 37 days after theft of automobile was not recent, and no other

evidence linked defendant to theft). “[W]hether possession of goods is

unexplained is also a question of fact.” Hogan, supra at 496.

         Instantly, the Commonwealth presented testimony from Jerome

Gianopolus. Mr. Gianopolus testified that his gun was stolen in October 2019,

and that he reported it as stolen on the night his home was burglarized. (N.T.

Trial at 16-17). Mr. Gianopolus also testified that he lives in Markleysburg,




                                     - 13 -
J-A25022-21


Pennsylvania.6      Additionally, the Commonwealth presented evidence that

Appellant initially identified himself as John Smith when the officers confronted

him, and when police realized who Appellant was, Appellant fled the scene.

(Id. at 21-22). Appellant testified in his own defense, but he did not offer any

explanation for possession of the stolen firearm because Appellant denied

possessing a firearm on the night in question. (Id. at 49). Appellant also

denied that he had ever admitted to police on the night of his arrest that the

gun was his. (Id.)

       Here, the jury was free to consider the recency of Appellant’s possession

of the firearm (less than two months after it was stolen) and Appellant’s

unexplained possession of the firearm (because Appellant denied ever

possessing it at all) as circumstantial evidence of Appellant’s guilty knowledge.

See Hogan, supra. Even if Appellant’s possession of the stolen firearm does

not qualify as “recent” (see Stover, supra), the Commonwealth presented

additional circumstantial evidence to establish Appellant’s guilty knowledge,

where Appellant gave a false name to police and then fled. Although Appellant

testified that he ran because of the active warrant for his arrest (see N.T. Trial

at 49), “[t]he fact-finder need not choose between Appellant’s several crimes

to determine whether one or more would cause Appellant’s obstinate behavior.

Rather, based on his conduct, the fact-finder was free to infer that Appellant


____________________________________________


6 Markleysburg, Pennsylvania is approximately 18 miles               away    from
Uniontown, Pennsylvania, where Appellant was apprehended.

                                          - 14 -
J-A25022-21


knew or believed that the firearms were probably stolen.” Gomez, supra at

1100.

        Under these circumstances, the Commonwealth presented sufficient

circumstantial evidence of Appellant’s guilty knowledge. See id.; Campbell,

supra. Viewed in the light most favorable to the Commonwealth as verdict-

winner, the evidence was sufficient to sustain Appellant’s conviction for

receiving stolen property. See Orr, supra. See also 18 Pa.C.S.A. § 3925.

Accordingly, we affirm.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2021




                                    - 15 -